Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of the 10th day of
June, 1996, by and between Bolt Technology Corporation, a Connecticut
corporation having an office at Four Duke Place, Norwalk, Connecticut 06854,
(the “Company”), and RAYMOND M. SOTO, (the “Executive”).

WHEREAS, Company desires to secure the services of Executive, as hereinafter set
forth, and Executive desires to be employed by Company, as hereinafter set
forth.

NOW, THEREFORE, IN VIEW OF THE FOREGOING AND IN CONSIDERATION OF THE MUTUAL
PROMISES HEREINAFTER SET FORTH, THE PARTIES HERETO DO HEREBY AGREE AS FOLLOWS:

1. EMPLOYMENT.

Company hereby employs Executive as its Chief Executive Officer and President
and Executive hereby accepts such employment, all upon and subject to the terms
and conditions hereinafter set forth.

2. TERM.

The term of employment of Executive under this Agreement shall commence on
June 10, 1996 and shall continue for a period of three (3) years and twenty
(20) days through June 30, 1999, subject to extension as set forth herein, (said
term, as the same may be extended, being referred to as the “Term”). The Term
shall be automatically extended for consecutive additional periods of twelve
(12) months each ending on June 30 of the applicable year, unless, at least
twenty four (24) months prior to the expiration of the then Term, Company gives
written notice to Executive pursuant to the Notice provisions herein of its
intention not to extend the Term.

3. DUTIES AND POSITIONS.

Executive shall be employed as the Chief Executive Officer and President of the
Company and shall perform such services of an executive and managerial nature as
are consistent with said positions. Executive shall report only to the Board of
Directors of Company. Executive’s powers and authority shall be superior to
those of any other officer or employee of Company. Subject to applicable law,
the Company shall nominate Executive to serve as a director during the Term.
Executive shall not be required, without his consent, to render services during
the Term in any geographic area other than Fairfield County, Connecticut
provided Executive will be expected to travel to the extent reasonably necessary
to fulfill his responsibilities. During the Term, Executive agrees to devote his
time and energies during normal business hours to the business and affairs of
the Company.



--------------------------------------------------------------------------------

4. COMPENSATION.

(A) BASE SALARY. Company shall pay to Executive, on the same periodic basis as
Company pays its other employees (but in no event less frequently than monthly),
during the Term, as the same may be extended, a base salary in substantially
equal payments as follows:

(i) During the first (1st) twelve (12) months of the Term ending June 30, 1997,
a base salary of $206,000.00; and

(ii) During each subsequent twelve (12) month period during the Term, a base
salary equal to the greater of

(a) one hundred five (105%) of the prior twelve (12) month’s base salary, or

(b) the product obtained by multiplying the prior twelve (12) month’s base
salary times a fraction, the numerator of which shall be the Price Index
(hereinafter defined) for April of the immediately preceding twelve (12) month
period and the denominator of which shall be the Price Index for April of the
twelve (12) month period immediately preceding the twelve (12) month period used
in determining the numerator. The “Price Index” shall mean the Consumer Price
Index for All Urban Consumers, New York-No.N.J.-Long Island, NY-NJ-CT, All terms
(1982-84=100) issued and published by the Bureau of Labor Statistics of the
United States Department of Labor. If, at any time, said Consumer Price Index is
no longer issued or available, then the term “Price Index” shall mean a
successor or comparable index selected by Company and Executive.

It is understood that Company may, in the discretion of its Board of Directors,
increase such base salary above an amount provided for pursuant to the foregoing
without affecting any of the other terms of this Employment Agreement.

(B) PERFORMANCE BONUS. Company shall pay to Executive, with respect to each of
Company’s fiscal years during the Term, such performance bonus, if any, as the
Executive Compensation Committee of the Board of Directors of Company may, in
its discretion, determine. Notwithstanding the foregoing, Company agrees that
all such performance bonuses shall be based upon the performance of Company and
Executive and shall be consistent with the past practices of Company with
respect to bonuses paid to Executive. All such bonuses shall be paid within
thirty (30) days of the end of the fiscal year of Company to which the same
relate.



--------------------------------------------------------------------------------

5. REIMBURSEMENT EXPENSES.

Company shall pay or reimburse Executive for all travel, entertainment and other
expenses incurred by Executive in connection with the performance of his duties
under this Agreement. The foregoing shall include reimbursement for country club
dues and charges.

6. OFFICE, ETC.

Company shall furnish Executive with a private office and a private secretary
and such assistance and accommodations as shall be suitable to the character of
Executive’s position with Company and adequate for the performance of his duties
hereunder. During the Term, Company recognizes Executive’s need for an
automobile for business purposes and shall provide Executive with the use of an
automobile (comparable to Executive’s current automobile) and reimbursement for
all related expenses (e.g., gas, oil, insurance, maintenance, repairs, etc.).

7. PARTICIPATION IN PLANS/LIFE INSURANCE.

(A) PLANS. During the Term, Executive (and, where applicable, his family) shall
be entitled to receive, and shall receive, any and all rights, benefits and
privileges that are provided to any one or more executives of the Company,
including, without limitation, the presently maintained 401(k) Savings Plan,
stock option plan, disability plans, medical and dental plans, and/or any other
employee benefit other than the Company’s Severance Compensation Plan adopted on
December 19, 1986, (collectively “Plans and/or Programs”), on a basis no less
favorable to Executive than the rights, benefits and privileges that are
currently in effect. To the extent that the foregoing benefits are not provided
to Executive under the Plans and/or Programs, Executive shall be entitled to
comparable benefits and be reimbursed for the costs thereof.

Without limiting the generality of the foregoing:

(i) with respect to the 401(k) Savings Plan currently maintained by Company,
Company will, during the Term, continue to provide a matching contribution in
accordance with the terms of said Plan and, in any event, in a manner consistent
with Company’s past practices; and

(ii) with respect to Executive’s participation in Company’s stock option
plan/program, Executive’s entitlement shall be consistent with past practices of
Company.

Notwithstanding any termination of Executive’s employment under this Agreement
for any reason, and without limitation of any of Executive’s other rights or
entitlements under the terms of this Agreement, Executive shall in all events be
entitled to all accrued and vested benefits under any and all Plans and/or
Programs.



--------------------------------------------------------------------------------

(B) EXECUTIVE LIFE INSURANCE. Company currently maintains a whole life insurance
policy covering the life of Executive in the face amount of $620,000.00 with
respect to which Judith Soto is the beneficiary. Company agrees to maintain, at
all times during the Term, at Company’s expense, said insurance policy or
comparable insurance, with an insurer reasonably acceptable to Executive, on the
life of Executive payable to a beneficiary or beneficiaries chosen by Executive
in an aggregate amount of at least $620,000.00, (the “Executive Life
Insurance”). The Company shall pay all premiums that become due on the Executive
Life Insurance at least 15 days before the end of the applicable grace period
and upon demand exhibit from time to time to Executive due proof of such
payment. If any premium shall remain unpaid 15 days before the end of the grace
period, Executive may pay or cause the premium to be paid, and thereupon
Executive shall be entitled to reimbursement from the Company. Company shall do
everything necessary to maintain the Executive Life Insurance in full force and
effect and shall not borrow on the cash surrender value of any Executive Life
Insurance and/or pledge any Executive Life Insurance as collateral for any
corporate obligation. Upon the termination of Executive’s employment under this
Agreement for any reason, Company shall, within 30 days after such termination,
transfer, free and clear of liens and security interests, the ownership of the
Executive Life Insurance (including, without limitation, the full cash surrender
value thereof) to Executive or his designee.

(C) DISABILITY INSURANCE. Company currently maintains a group long term
disability insurance program which provides a benefit equal to 60% of base pay
up to a maximum of $6,000.00 per month. Company agrees to maintain, at all times
during the Term, at Company’s expense, and with an insurer reasonably acceptable
to Executive, a supplemental (individual) disability insurance policy covering
Executive as may be necessary to provide Executive with disability benefits
equal to a full 60% of Executive’s then basic salary, without limitation on
amount, (the “Executive Disability Insurance”). The Company shall pay all
premiums that become due on the Executive Disability Insurance at least 15 days
before the end of the applicable grace period and upon demand exhibit from time
to time to Executive due proof of such payment. If any premium shall remain
unpaid 15 days before the end of the grace period, Executive may pay or cause
the premium to be paid, and thereupon Executive shall be entitled to
reimbursement from the Company. Company shall do everything necessary to
maintain the Executive Disability Insurance in full force and effect and shall
not pledge any Executive Disability Insurance as collateral for any corporate
obligation. Upon the termination of Executive’s employment under this Agreement
for any reason, Company shall, within 30 days after such termination, transfer,
free and clear of liens and security interests, the ownership of the Executive
Disability Insurance (including, without limitation, the right to receive any
payments thereunder) to Executive or his designee.

8. DEATH AND DISABILITY.

(A) DISABILITY. If, during the Term, Executive becomes physically or mentally
disabled, whether totally or partially, so that he is prevented from performing
his duties



--------------------------------------------------------------------------------

specified herein for a period of twelve (12) consecutive months, the Company
will, nevertheless, continue to pay Executive his full compensation hereunder
when due, through the last day of the twelfth (12th) consecutive month of such
disability, (the “Disability Period”), after which the payment of such
compensation shall be suspended. If Executive thereafter returns to full time
employment he shall, with respect to periods thereafter commencing, receive, and
the Company shall pay, his compensation so long as Executive remains employed
hereunder on a full time basis. The Term will not be extended or be deemed
suspended by reason of any period of disability. Company shall be entitled to a
credit against its payment obligations under this Paragraph 8(A) in the amount
of any disability insurance proceeds actually received by Executive on account
of disability insurance policies maintained and paid for by Company.
Notwithstanding anything contained herein to the contrary, Company may terminate
this Agreement after Executive shall have been absent from employment as the
result of such disability for a continuous period of twelve (12) consecutive
months. Upon any such termination, Company shall pay to Executive, on the date
of such termination, all accrued but unpaid amounts payable hereunder with
respect to the period prior to the date of termination (including, without
limitation, accrued bonus and unused vacation pay). In addition, after such
termination, Executive shall be entitled to receive any and all benefits payable
under any disability insurance coverage maintained by the Company with respect
to Executive, including, without limitation, the Executive Disability Insurance.

(B) DEATH. The term of Executive’s employment under this Agreement will
terminate automatically upon Executive’s death. In the event of Executive’s
death, his right to all further compensation hereunder shall cease, except that
his legal representative shall be entitled to receive, on a pro rata basis for
the period ending with the last day of the month in which death shall have
occurred, compensation hereunder at his then base salary, including, without
limitation, compensation payable during any Disability Period, accrued and
unused vacation pay and any accrued bonus. Notwithstanding the foregoing,
Executive’s legal representative and/or his designated beneficiary shall be
entitled to receive and Company shall be obligated to pay an additional death
benefit in an amount equal to one (1) year’s base salary at the rate in effect
at the time of Executive’s death. Said death benefit shall be paid within thirty
(30) days of the Executive’s death. The foregoing shall be in addition to the
proceeds of any life insurance covering Executive.

9. TERMINATION. Subject to the provisions of this Paragraph 9, either Company or
Executive may terminate this Agreement prior to the expiration of the Term, as
provided for hereinbelow.

(A) Company shall have the right to terminate this Agreement for Cause (as
hereinafter defined), whereupon the Term shall be at an end. Executive shall
have the right to terminate this Agreement for Good Reason (as hereinafter
defined), whereupon the Term shall be at an end, subject to the obligations of
the Company to pay and provide the payments and benefits set forth in this
Employment Agreement.



--------------------------------------------------------------------------------

(B) If Company terminates this Agreement for other than Cause or Executive
terminates this Agreement for Good Reason, then Company shall be obligated to:

(i) pay to Executive, within thirty (30) days after the date of such
termination, all accrued but unpaid amounts payable hereunder with respect to
the period prior to the date of termination (including, without limitation,
accrued bonus and unused vacation pay); and

(ii) pay to Executive any and all sums which would have become payable to
Executive under this Agreement during the three (3) year period following the
date of such termination (the “Severance Period”). Said sums are sometimes
hereinafter referred to as the “Severance Period Payments”. Subject to
acceleration as hereinafter provided, the Severance Period Payments shall be
paid as and when the same would otherwise have been required to be paid,
assuming that Executive had remained employed under this Agreement during the
Severance Period. The Severance Period Payments shall be computed based upon
(a) base salary increasing at 105% per year, and (b) annual performance bonuses
based upon the average of the three (3) highest such bonuses during the five
(5) fiscal years preceding the date of such termination.

Notwithstanding the foregoing, Executive shall have the continuing right, at any
time following the date of termination, to elect to have the Severance Period
Payments paid in a lump sum. Said right shall be exercised by Executive giving
written notice to Company, whereupon the Company shall, within thirty (30) days
after such a notice from Executive, pay to Executive a lump sum amount equal to
the total of all then outstanding and unpaid Severance Payments. Said lump sum
amount shall be computed without any discount for present value; and

(iii) during the Severance Period, continue to provide Executive with the
Executive Life Insurance and the Executive Disability Insurance and with
participation in (or, if such participation is not permitted under the terms of
the applicable Plan or Program, the economic equivalent to Executive of
participation in) all Plans and/or Programs in accordance with Paragraph 7
above.

(C) If Company terminates this Agreement for Cause, or if Executive terminates
this Agreement for other than Good Reason, then Company shall pay to Executive,
within thirty (30) days after the date of such termination, all accrued but
unpaid amounts payable hereunder with respect to the period ending on the date
of termination (including, without limitation, accrued bonus and unused vacation
pay).

(D) For purposes of this Agreement, “Cause” shall mean:

(i) Executive’s conviction of a felony other than arising out of a motor vehicle
incident; or



--------------------------------------------------------------------------------

(ii) an intentional and material breach by Executive of his duties and
responsibilities hereunder which is not remedied within thirty (30) days after
receipt by Executive of written notice from the Chairman of the Board of
Directors of Company (or, if the nature of such breach is such that it cannot
reasonably be completely cured within 30 days, if Executive shall not have
commenced to cure said breach within said 30 day period and thereafter
diligently pursued said cure to completion).

(E) For purposes of this Agreement, “Good Reason” shall mean:

(i) the Company shall materially breach this Agreement, and fail to cure such
breach within thirty (30) days after the first notice by Executive to the
Company of the breach (or, if the nature of such breach is such that it cannot
reasonably be completely cured within 30 days, if Company shall not have
commenced to cure said breach within said 30 day period and thereafter
diligently pursued said cure to completion); or

(ii) the occurrence of a “Defined Corporate Change” as defined in Schedule A
attached.

Any election by Executive to terminate for “Good Reason” shall be made within
twenty four (24) months after the occurrence of the event or events constituting
“Good Reason”.

(F) In the event that any payment to Executive hereunder shall remain unpaid for
a period of ten (10) days after its due date, interest shall, at Executive’s
option, accrue on the unpaid portion thereof at the Prime Rate, but not
exceeding the maximum rate allowed by law and shall be payable on demand. The
“Prime Rate” is the Prime Rate as published in the “Money Rates” table of the
Wall Street Journal by Dow Jones & Company, Inc. If more than one Prime Rate is
published in the “Money Rates” table the highest of those Prime Rates will
apply. If the Wall Street Journal ceases publication, or ceases to publish a
Money Rates table or if a Prime Rate is no longer included among the rates
published therein, Executive will designate a comparable index.

(G) Notwithstanding anything to the contrary herein, in the event Executive
terminates this Agreement for Good Reason as defined in Paragraph 9(E)(ii)
above, then the amount of the benefits payable pursuant to Paragraph 9(B) above
shall be limited to the maximum amount which can be paid without having any
amount paid hereunder being treated as a “parachute payment” within the meaning
of Section 280G(b)(2) of the Internal Revenue Code of 1986, as the same may be
amended, after giving effect to all other payments of compensation described in
Section 280G(b)(2)(A)(i) and (ii).

10. RESTRICTIVE COVENANT.

Executive agrees that if Executive’s employment hereunder is terminated by
Company for Cause (as defined above) or Executive resigns for other than Good
Reason as defined in Paragraph 9(E)(i) above, he will not, for a period of one
(1) year after said termination



--------------------------------------------------------------------------------

of his employment by Company hereunder, without the prior written approval of
the Board of Directors of Company, as an individual, stockholder, partner,
officer, employee, agent or director, engage, within the United States of
America, in a business activity which is in competition with the business of
Company, as the business of Company may be constituted at the termination
hereof. Ownership of less than 1% of any class of outstanding securities of a
public company shall not be considered to be in competition with the Company or
any affiliate.

11. VACATION TIME.

During the Term, as the same may be extended, Executive shall be entitled to at
least four (4) weeks vacation during every twelve (12) month period, to be taken
at such reasonable time or times as Executive may determine. Unused vacation
time may be carried over to succeeding periods.

12. GENERAL PROVISIONS.

(A) NON-ASSIGNABILITY. Neither this Employment Agreement nor any right or
interest hereunder shall be assignable by Executive, his beneficiaries, or legal
representatives, without Company’s prior written consent; provided, however,
that nothing in this Paragraph shall preclude (i) Executive from designating a
beneficiary to receive any benefit payable hereunder upon his death, or (ii) the
executors, administrators, or other legal representatives of Executive or his
estate from receiving any payment or benefit hereunder or from assigning any
rights hereunder to the person or persons entitled thereunto.

(B) BENEFIT/BINDING EFFECT. This Employment Agreement shall be binding upon, and
inure to the benefit of, Executive and Company and their respective heirs,
administrators, successors and assigns.

(C) MODIFICATION. This Employment Agreement may not be modified or amended
except by an instrument in writing signed by the parties hereto.

(D) NON-WAIVER. No term or condition of this Employment Agreement shall be
deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Employment Agreement, except by written
instrument of the party charged with such waiver or estoppel. No such written
waiver shall be deemed a continuing waiver unless specifically stated therein,
and each such waiver shall operate only as to the specific term or condition
waived and shall not constitute a waiver of such term or condition for the
future or as to any act other than that specifically waived.

(E) GOVERNING LAW. This Employment Agreement has been executed and delivered in
the State of Connecticut, and its validity, interpretation, performance, and
enforcement shall be governed by the laws of said State.



--------------------------------------------------------------------------------

(F) CAPTIONS. The headings and captions of paragraphs herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Employment Agreement.

(G) NOTICES. All notices and other communications hereunder shall be in writing
and shall be given by personal delivery, telecopier, recognized overnight
courier service or Certified Mail, Return Receipt Requested, to the parties at
their addresses set forth above, or to such other address as either party hereto
may pursuant to the provisions of this Paragraph provide to the other party
hereto.

(H) ARBITRATION. Any controversy, question, claim or alleged breach arising out
of, or relating to, this Agreement shall be resolved by arbitration as set forth
hereinbelow. Any such controversy, question, claim or alleged dispute shall be
submitted to arbitration upon written notice of either party to the other, which
notice shall, in reasonable detail, set forth the controversy, question, claim
or alleged breach to be arbitrated.

Within fifteen (15) days after such notice is given, each party shall appoint
one lawyer actively engaged in the full time practice of employment and/or
corporate law for a continuous period immediately preceding the date of delivery
of the notice of dispute of not less than ten (10) years.

Within fifteen (15) days after such appointment and notice, such lawyers shall
appoint a third person (together with the first two lawyers, collectively,
“Arbitration Panel”) who is a lawyer of such qualification and background as the
first two lawyers.

In the event that either party fails to appoint an arbitrator within the time
set forth hereinabove, such dispute or disagreement shall automatically be
deemed to be resolved against such party.

The Arbitration Panel, when duly selected, shall investigate the facts, hold
hearings in Stamford Connecticut, and permit the parties to present evidence and
arguments, and shall require both parties, at the end of such evidence, to
simultaneously deliver to such Arbitration Panel a written statement of the
exact award that such party requests that the Arbitration Panel render.

The members of the Arbitration Panel shall utilize their utmost skill and shall
apply themselves diligently so as to hear and decide, by majority vote, the
outcome and resolution of any dispute submitted to the Arbitration Panel as
promptly as possible, but in any event on or before the expiration of sixty
(60) days after the date upon which the statements of the requested award are
submitted by each party.

The decision(s) of the Arbitration Panel shall be final and binding and may not
be appealed to any court of competent jurisdiction, or otherwise, except upon
claim of fraud or corruption as by law provided, provided, however, that
implementation of such decision(s) shall in no way be delayed or otherwise
impaired pending the outcome of any such appeal. Judgment upon the award
rendered in such arbitration may be entered by any court having jurisdiction
thereof.



--------------------------------------------------------------------------------

The nonprevailing party does hereby covenant and agree to promptly pay, and the
Arbitration Panel shall be obliged to award to the prevailing party, one hundred
(100%) percent of all reasonable legal fees and reasonable costs incurred by the
prevailing party. In addition, the nonprevailing party shall be required to pay
one hundred (100%) percent of the pre-agreed fees and costs of each of the
arbitrators.

Legal counsel for the prevailing party shall certify in writing to the
Arbitration Panel (i) the total dollar amount of legal fees and costs, (ii) that
such legal fees and costs were incurred in good faith and in keeping with the
fee arrangements between the prevailing party and such counsel and (iii) that
the payment of such legal fees and costs in full by the prevailing party was and
is in no way contingent upon the outcome of the arbitration proceedings
hereunder. Such certification shall be accompanied by a reasonably detailed
itemization of the services rendered, the identity of the lawyer or lawyers who
renders such services and the hourly rate or rates charged for such services
(and/or any other basis employed to arrive at such legal fees and costs). The
Arbitration Panel shall decide the amount of fees and costs to be awarded to the
prevailing party. Neither the nonprevailing party nor its counsel shall be
permitted to argue or comment upon the amount of fees or costs to be awarded.

(I) INDEMNIFICATION. During the Term, the Company shall provide to Executive,
with respect to any capacity in which Executive shall serve, indemnification and
expense advancement to the fullest extent to which the Company is permitted by
law and to the fullest extent to which the Company is obligated otherwise to
provide such to any of its directors or officers.

(J) UNCONDITIONAL OBLIGATION. The Company’s obligation to pay to or provide
Executive with the payments, rights, benefits and privileges set forth in this
Employment Agreement shall be absolute and unconditional and shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against him or anyone else. Executive shall not be obligated to seek or accept
other employment in mitigation of the amount payable and the obtaining of any
such other employment shall in no event effect any reduction of the Company’s
obligations to make the payments or to provide the benefits required hereunder.

(K) ENTIRE AGREEMENT. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

(L) SEVERABILITY. Any provision of this Employment Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating or affecting



--------------------------------------------------------------------------------

the remaining provisions, and any such prohibition or unenforceability in any
such jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

(M) COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, Company and Executive have made and delivered this
Employment Agreement as of the day and year first above written.

 

COMPANY: BOLT TECHNOLOGY CORPORATION By:  

/s/ Bernard Luskin

Name:   Bernard Luskin Title:   Chairman EXECUTIVE:

/s/ Raymond M. Soto

RAYMOND M. SOTO



--------------------------------------------------------------------------------

SCHEDULE A

For purposes hereof, a “Defined Corporate Change” shall mean the occurrence of
any of the following:

(1) the acquisition of beneficial ownership of 30% or more of the shares of the
common stock of the Company by or for any person (as such term is defined in
Section 14(d)(2) of the Securities Exchange Act of 1934), including for purposes
of calculating such person’s ownership all shares beneficially owned by the
affiliates and associates (as such terms are defined in Rule 12b-2 of said Act)
of such person, or

(2) during any period of 24 consecutive months, individuals who at the beginning
of such period constitute the Board of Directors of the Company cease for any
reason to constitute a majority thereof, unless the election, or nomination for
election by the Company’s stockholders, of each new director was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period; or

(3) the Company’s stockholders shall approve (a) the merger or consolidation of
the Company with or into another corporation and the Company shall not be the
surviving corporation or (b) an agreement to sell or otherwise dispose of all or
substantially all of the Company’s assets (including a plan of liquidation), or

(4) any other event of a nature that would be required to be reported in
response to Item 5(f) of Schedule 14A of Regulation 14A promulgated under the
aforesaid Act as in effect on December 19, 1985.



--------------------------------------------------------------------------------

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment (the “Amendment”) to Employment Agreement, effective as of
September 20, 2001, is entered into by and between BOLT TECHNOLOGY CORPORATION,
a Connecticut corporation (the “Company”), and Raymond M. Soto (the
“Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive entered into an Employment Agreement
effective as of June 10, 1996 (the “Employment Agreement”) in connection with
the employment by the Company of the Executive; and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive agree
as follows:

1. Paragraph 9(D) is hereby amended by deleting the existing Paragraph 9(D) in
its entirety and substituting the following:

“(D) For purposes of this Agreement, “Cause” shall mean:

(i) Executive’s conviction of a felony other than arising out of a motor vehicle
incident;

(ii) A determination by the Board of Directors of the Company that the Executive
has engaged in conduct that constitutes fraud, theft, embezzlement,
misappropriation of corporate assets, self-dealing or otherwise resulting in
inappropriate personal gain, which conduct either is undisclosed as of the date
of this Amendment or occurs at any time after the date of this Amendment, or
that the Executive has breached his obligations to make the restitution and take
the actions approved at the meeting of the Board of Directors of the Company on
the effective date of this Amendment; or

(iii) An intentional and material breach by Executive of his duties and
responsibilities hereunder which is not remedied within thirty (30) days after
receipt by Executive of written notice from the Board of Directors of Company
(or, if the nature of such breach is such that it cannot reasonably be
completely cured within 30 days, if Executive shall not have commenced to cure
said breach within said 30 day period and thereafter diligently pursued said
cure to completion).”

2. Executive hereby waives, releases and relinquishes any and all claims for
(i) any unreimbursed business expenses accruing on or before September 20, 2001,
and (ii) unused vacation for fiscal year 2001 or any prior fiscal year.

3. Except as amended by this Amendment, the Employment Agreement shall remain
unaffected and in full force and effect.



--------------------------------------------------------------------------------

4. This Amendment may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original and all of which together
shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

BOLT TECHNOLOGY CORPORATION By:  

/s/ Joseph Espeso

Name:   Joseph Espeso Title:   Senior Vice President-Finance and   Chief
Financial Officer

/s/ Raymond M. Soto

Raymond M. Soto